                                                                              KS
Case 1:21-cr-20329-MGC Document 3 Entered on FLSD Docket 06/04/2021 Page 1 of 12


                                                                                           Jun 3, 2021
                            UM TED STA TES DISTRIC T C O UR T
                            SO U TH ER N DISTRIC T O F FLO R ID A
               21-20329-CR-COOKE/O'SULLIVAN
                            C ase N o.
                                      18U.S.C.j1349
                                      18U.S.C.j1347
                                      18U.S.C.j2
                                      18U.S.C.j982(a)(7)
  UNITED STATES OF AM ERICA

  VS.

  TE RE SA DE JESU S A V ELLA NED A ,

                D efendant.
                                               /

                                         IND ICTM ENT

         TheGrand Jury chargesthat:

                                  G EN ER AI,AI,LEG A TION S

         A ta11tim es relevantto thislndictm ent:

                                     T he M edicare Proaram

         1.     The M edicareProgram (M edicare)wasafederalprogram thatprovided freeor
  below-costhealth carebenefitsto certain individuals,prim arily the elderly,blind,and disabled.

  M edicarewasadministeredbytheCentersforM edicareandM edicaidServices(CM S),afederal
  agencytmdertheUnited StatesDepnrtmentofHea1th andHllman Services(HHS). lndividuals
  whoreceivedbenefhstmderM edicarewerecommonly referred to asM edicare tçbeneficiaries.''

         2.     M edicare w asa Gûhealth care benefitprogram ,''as defm ed by Title 18,United Sutes

  Code,Section2404.
         3.     The M edicare program w as divided into different ûlparts.''PM A of M edicare

  covered certain eligible home health care costsform edicalservicesprovided by a hom e health
Case 1:21-cr-20329-MGC Document 3 Entered on FLSD Docket 06/04/2021 Page 2 of 12




  agency (H1lA)to beneficiaries who reqtzired home health selwicesbecause ofan illness or
  disability thatcaused them tobehom ebotmd.

                Physicians,clinics,andotherhealth careproviders,includingHHAS,thatprovided

  servicestoM edicarebeneficiarieswereabletoapply forandobtain aGGprovidernum ber.''A health

  careproviderthatreceived aM edicareprovidernum berwasableto fileclaimswith M edicareto

  obtain reimbursementforservicesprovided to beneficiades.A M edicare claim w asrequired to

  setforth,nm ong otherthings,the beneficiary'snnm e and M edicare identification number,the

  servicesthatwereperform ed forthe beneficiary,thedatethe serviceswereprovided,thecostof

  theservices,and thennm eandtheproviderntlmberofthephysician orotherhealth careprovider

  w ho ordered the services.

                 CM S did notdirectlypay M edicarePM A claim ssubmittedby M edicare-certifed

  HHAS.CM S contracted with differentcompanies to adm inister the M edicare PartA progrnm

  throughoutdifferent parts of the United States.In the state ofFlorida,CM S contràcted with

  Pahnetto GovernmentBenefitsAdmirlistrators(Palmetto).As administzator,Palmetto wasto
  receive,adjudicate,andpay claimssubmittedby HHA providersunderthePartA progrnm for
  hom ehealth services.Additionally,UM S separately contracted with companiesin ordertoreview

  H H A providers'claim sdata.

                                    PartA Coveraze and R ezulations

         R eim bursem ents

                The M edicaze Part A program reim bursed 100% of the allow able charges for

  participating H I'IA S providing hom e health care services only ifthe patient qualified for hom e

  health benefits.A patientqualified forhom e health benefitsonly if:

         (a)thepatientwasconfinedtothehome,alsoreferredtoashomebound;
Case 1:21-cr-20329-MGC Document 3 Entered on FLSD Docket 06/04/2021 Page 3 of 12




         (b)thepatientwasunderthecareofaphysicianwhospecificallydeterminedtherewasa
  needforhomehealth careandestablishedthePlanofCare(POC);and
         (c) the detennining physician signed a certification statement specifying that the
  beneficialy needed intermittentskilled ntlrsing,physicaltherapy,speech therapy,ora continued

  need for occupationaltherapy;thatthe beneficiary was confm ed to the hom e;thata POC for

  furnislling services was established and periodically reviewed; and that the services were

  furnished whilethebeneficiary wastmderthecareofthephysician who establishedthePOC.

         R ecord K eeping R equirem ents

                M edicare PM A regulations required I-IH A S providing services to M edicare

  beneficiades to m aintain complete and accurate m edical records reflecting the m edical

  assessm ent and diagnoses oftheirpatients,as wellasrecords doclzm enting the actualtreatm ent

  ofthepatientsto whom services were provided arïd forwhom claim s forreimbursem entwere

  subm ittedby theHHA .Thesem edicalrecordswererequired to besufficiently completeto perm it

  M edicare,tltrough Palm etto and other contractors,to review the appropriateness of M edicare

  paym entsm adeto the H HA underthe PM A program .

                Among the written records required to docum entthe appropriateness ofhome

  healthcareclaimssubmittedunderPartA ofM edicarewas:(i)aPOC thatincludedthephysician
  order for hom e health care, diagnoses, types of services/frequency of visits,

  prognosis/rehabilitation    potential,     functional     limitations/activities   permitted,

  m edications/treatments/nukitionalrequirem ents,safety m eastlres/dischargeplans,goals,andthe

  physician'ssignattlre;and(ii)asignedcertificationstatementbyanattendingphysiciancertifying
  thatthe patient w as confm ed to his or her hom e and w as in need of the plnnned hom e health

  services.
Case 1:21-cr-20329-MGC Document 3 Entered on FLSD Docket 06/04/2021 Page 4 of 12




         9.      M edicarePartA regulationsrequired providerHHA Sto maintain m edicalrecords

  ofevery visitm ade by a ntlrse,therapist,orhom ehealth aide to a beneficiary.Therecord ofa

  nurse's visitwas required to deccribe,nm ong other things,any sigrlificant observed signs or

  symptom s,any treatm entand drugs adm inistered,any reactions by thepatient,any instnzction

  provided to the patientand the understanding ofthe patient,and any changes in the patient's

  physicalor em otionalcondition.The hom e health nurse,therapist,and aide were required to

  doclzm entthe hands-on personalcare provided to the beneficiary asthe serviceswere deemed

  necessaty to m aintain the beneficiary's health or to facilitate treatment of the beneficiary's

  primary illnessorinjury.Thesem itten medicalrecordsweregenerally created and maintained
  in the form of EGclinicalnotes''and çthom e health aide notes/observations.''

         10.     M edicare regulations allow ed M edicare certified H HA S to subcontract hom e

  health careselwicestontlrsing companies,therapy staffing servicesagencies,registries,orgroups

  (nursinggroups),whichwouldbillthecertifiedHHA.TheHHA would,intut'
                                                                  n,billM edicarefor
  al1servicesprovided to beneficiariesby thesubcontractor.TheHHA 'Sprofessionalsupervision

  oversubcontracted-forservicesrequired the same quality controlsand supervision'asofits own

  salaried em ployees.

                                D efendant and R elated Entitv

          11. CoralHome Care,lnc.(CoralHome Care)wasaFlorida corporation,located at
  17680 N W 78 Avenue,Suite 101,Hialeah,Florida,thatpurported to do businessi.
                                                                             n M inm i-D ade

  Cotm ty as an H HA .


          12.    Defendant'
                          ITRESA DE JEstls AU LLANEDA,a resident ofM iami-Dade
  Cotm ty,w asthe owner ofCoralH om e Care.




                                                   4
Case 1:21-cr-20329-MGC Document 3 Entered on FLSD Docket 06/04/2021 Page 5 of 12




                                            C O UN T 1
                   C onspiracy to C om m itH eaIth Care Fraud and W ire Fraud
                                         (18U.S.C.j 1349)
                 The GeneralAllegationssection ofthisIndictm entisre-alleged and incorporated

  by reference as iffully setforth herein.

                 From in or arotm d April of 2015,through in or arotm d July of 2016,in M inm i-

  Dade County,in theSouthem DistrictofFlorida,andelsewhere,thedefendant,

                              TER ESA D E JE SU S AV ELLA N EDA ,

  did willfully,thatis,with the intentto furtherthe objects ofthe conspiracy,and lcnowingly
  com bine,conspire,confederate and agree with others know n and Hnknow n to the Grand Jury,to

  com m itoffenses againstthe U nited States,thatis:

                 a. toknowingly and willfully execute a schem eand artificeto defraud ahealth

  care benefitprogram affecting commerce,as defined in Title 18,United States Code,Section

  24(b),thatis,M edicare,and to obtain,by meansofmaterially false and f'
                                                                       raudulentpretenses,
  representations,and prom ises,m oney and property owned by,and tm derthe custody and control

  ollsaidhealthcarebenefitprogrnm,incolmectionwiththedeliveryofandpaymentforhealthcare
  benefits,item s,and services,in violation ofTitle 18,Urlited StatesCode,Section 1347,
                                                                                      .and

                 b.    to knowingly,and with the intentto defraud,devise and intend to devise a

  schem e and artificeto defraud,and forobtaining m oney and property by m eansofm aterially false

  and gaudulentpretenses,representations,and promises,knowing the pretenses,representations,

  and prom isesw ere false and fraudulentwhen m ade,and forthe pup ose of executing the schem e

  and artifice,did know ingly transm itand causeto be transm itted by m eans ofw ire com m llnication

  in interstate and foreign com m erce, certain w ritings, signs, signals, pictures and sounds, in

  violation ofTitle 18,United StatesCode,Section 1343.
Case 1:21-cr-20329-MGC Document 3 Entered on FLSD Docket 06/04/2021 Page 6 of 12




                                      Purpose ofthe C onspiracv

         3.     Itwasthe purpose ofthe conspiracy forthe defendantand herco-conspiratorsto

  llnlawfullyendchthemselvesby,among otherthings:(a)submittingandcausingthesubmission
  of false and gaudulent claims to M edicare for home health services;(b) concealing the
  submissionoffalseandfraudulentclaimsforhomehealth selwices;(c)concealingthereceiptof
  thefraudproceeds;and (d)divertingthefraudproceedsfortheirpersonaluseand benefit,and
  theuse and benefitofothers,and to furtherthe fraud.

                               M anner and M eans ofthe Conspiracy

         The m nnner and m eans by w hich the defendant and her co-conspirators sought to

  accomplishtheobjectsandpurposeoftheconspiracyincluded,nmongothers,thefollowing:
                TERESA DE JESUS AVELLANEDA and her co-conspirators submitted and

  caused the subm ission of claim s to M edicare, via interstate w ire com m lm ication, totaling

  approxim ately $1,755,154,which falsely and fraudulently represented that varioushealth care
  benefits,prim arily home health services,were m edically necessary,prescribed by a doctor,and

  hadbeen provided by CoralHom eCareto M edicarebeneficiades.

                Asa resultofsuch false and fraudulentclaim s,M edicare,through its contractors,

  m ade over-paym ents funded by M edicare to CoralHom e Care in the approxim ate am otmtof

  $1,084,785.

         6.     TERESA DE JESUS AVELLANEDA andherco-conspiratorsusedtheproceeds

  ofthe heath care fraud fortheirpersonaluse and benefit,and to furtherthe fraud.

          A 11in violation ofTitle 18,U nited States Code,Section 1349.




                                                 6
Case 1:21-cr-20329-MGC Document 3 Entered on FLSD Docket 06/04/2021 Page 7 of 12




                                           COUNTS 2-4
                                        H eaIth C are Fraud
                                         (18U.S.C.j1347)
         1.     The GeneralAllegationssection oftllislndictmentis realleged and incom orated

  by reference as iffully setforth herein.

         2.     From in orarotmd Aprilof2015,through in or around July of2016,in M iami-

  Dade County,in the Southern DistrictofFlorida,and elsewhere,thedefendant,

                              TER ESA D E JESU S A V ELLA NED A

  in cormection with the delivery ofand paymentforhealth cazebenefits,item s,and services,did

  knowingly andwillfully execute,and attemptto execute,aschem eandartificeto defraud ahealth

  care benefitprogrnm affecting comm erce,as defined in Title 18,Uzlited States Code,Section

  24(b),thatis,M edicare,and to obtain,by means ofmaterially false and fraudulentpretenses,
  representations,and prom ises,m oney andproperty owned by,andtmderthe custody and control

  of,saidhealth carebenefk program .

                               Purpose ofthe Schem e and A rtifice

         3.      Itwasa purpose ofthe scheme and artificeforthedefendantand heraccom plices

  to llnlawftzlly emich themselves by, among other things:(a) submitting and causing the
  submission offalseandfraudulentclaimstoM edicare;(b)concealingthesubmission offalseand
  fraudulentclaimstoM edicare;(c)concealingthereceiptofthefraudproceeds;and (à)diverting
  thefraud proceedsforherpersonaluseandbenefit,andtheuseandbenefitofothers,andtofurther

  the f'
       raud.

                                         T he Schem e and A rtifice

         4.      The M nnner and M eans section of Cotm t 1 of this Indictm ent is re-alleged and

  incorporated by reference as though ft
                                       zlly setforth herein as a description of the scheme and



                                                 7
Case 1:21-cr-20329-MGC Document 3 Entered on FLSD Docket 06/04/2021 Page 8 of 12




  artitice.

                 A cts in Execution or Attem pted Execution ofthe Schem e and A rtifice

          5.     On or aboutthe dates setforth below,in M iam i-Dade County,in the Southern

  D istrict of Florida, and elsew here,the defendant, TER ESA DE JESUS A VELLA N ED A , in

  connection with the delivery of and paym entforhealth care benefits,item s,and services,did

  knowingly and willftzlly execute,andattem ptto execute,theabove-described schem eand artifice

  to defraud a health carebenefitprogram affecting comm erce,thatis,M edicare,and to obtain by

  m eans of m aterially false and âaudulent pretenses,representations, and prom ises,m oney and

  property ownedby,and underthecustody and controlof,saidhealth carebenefitprogram ,inthat

  the defendant submitted and caused the submission offalse and fraudulentclaims seeking the

  identified dollarnm otmts,and representing thatCoralHom e Careprovided hom ehealth services

  to M edicare beneficiaries plzrsuantto physicians'orders and prescriptions to beneficiades w ho

  required hom ehealth servicesassetforth below :

   C ount       M edicare       A pprox.          cjaim N um ber        Item C laim ed;Approx.
               Beneficiary       D ate of                                  A
                                 Cl                                          m ountC laim ed
                                    aim
      2           A .A .        6/9/2016       2160710059290717LR       Hom eHealth - physical
                                                                             thera ;$2,438
      3           L.R.         6/13/2016       2161650379860811 R       Hom eHealth - physical
                                                                             thera ;$2,438
      4           E.H.          8/1/2016       21611200908407FLR        Hom eHea1th - physical
                                                                             thera ;$2,438

          In violation ofTitle 18,U nited States Code,Sections 1347 and 2.




                                                 8
Case 1:21-cr-20329-MGC Document 3 Entered on FLSD Docket 06/04/2021 Page 9 of 12




                                          FO RFEITU R E
                                          (18U.S.C.j982)
                The allegations contained in this Indictm ent are hereby re-alleged and by tltis

  reference fully incop orated herein for the pup ose of alleging forfeiture to the United States of

  certain property in w hich any ofthe defendant,TE RE SA D E JESU S AV ELL AN ED A ,has an

  interest.

                Upon conviction of a violation of Title 18,United States Code,Section 1347 or

  conspiracy to com m itsuch offense,asalleged in this Indictm ent,the defendantshallforfeitto the

  United States any property,realorpersonal,thatconstitutesoris derived,directly orindizectly,

  âom grossproceedstraceableto the com m ission ofthe offense,pursuantto Title 18,U nited States

  Code,Section 982(a)(7).
                Theproperty subjecttoforfeitureasaresultoftheallegedoffensesincludes,butis
  notlim itedto,a sum of$1,084,785 in United Statescurrency,which nm ouhtisequalto the gross
  proceedstraceableto the comm ission oftheviolationsalleged in thislndictm entand which m ay

  besoughtasaforfeituremoneyjudgment.
         4.     Ifany oftheproperty subjecttoforfeiture,asaresultofanyactoromissionofthe
  defendant:

                 (a)    cnnnotbelocatedupontheexerciseofduediligence;
                 (b)    hasbeentransferredorsoldto,ordepositedwith athirdparty;
                        hasbeenplacedbeyondthejtlrisdictionoftheCourt;
                 (d)    hasbeen substantiallydiminishedinvalue;or
                 (e)    hasbeen commingledwithotherpropertywhich cnnnotbesubdivided
                        w ithoutdifficulty;




                                                  9
Case 1:21-cr-20329-MGC Document 3 Entered on FLSD Docket 06/04/2021 Page 10 of 12




  theUnited Statesshallbeentitled to forfeiture ofsubstitm eproperty tmdertheprovisionsofTitle

  21,UnitedStatesCode,Section 8534.
                                  19.
         A11ptlrsuantto Title 18,United StatesCode,Section 982(a)(7);and theproceduresset
  forth atTitle21,United States Code,Section 853,asm ade applicableby Title 18,United States

  Code,Section 982419(1).
                                                   A TRIJE BILL



                                                    O RE     SON



        .   -               .       t
  JU    AN TON IO G ON ZLM Z
  A CTIN G U N ITED STA TES A TTORN EY



                                T
  CFBU STOPH E . A RK
  A SSISTAN T  ITED STATES A TTO RN EY
 Case 1:21-cr-20329-MGC Document 3 Entered on FLSD Docket 06/04/2021 Page 11 of 12
                                           UM TED STATESDISTRICT COURT
                                           SOUTH ERN DISTRICT O F FLORIDA

 W TED STATESOF W           W CA                       CASE NO .


     Teresa DelesusAvellaneda,                         C ERTIFICATE OF TRIAL ATTO RNEYA
                                                       Superseding Caselnform ation:
                               Defendant/
    courtoivision:(SelectOne)                          Newdefendantts) I--IYes I
                                                                               --INo
    1
    -
    Z Miami N KeyWest N FTL                            Numberofnewdefendants
    N WPB N F' I'
                P                                      Totalnumberofcotmts
        1. 1havecarefully consideredtheallegationsoftheindictment,thenumberofdefendants,thenumberofproh ble
           witnessesandthelegalcom plexitiesofthelndictm ent/lntbrm ation attachedhereto.
        2. 1am awarethattheinform ation supplied on thisstatem entwillbereliedupon by theJudgesofthisCourtin
           settingtheircalendarsand scheduling criminaltrialsunderthem andateoftheSpeedyTrialAct,
          Title28 U.S.C.Section 3161.
        3.lnterpreter:(YesorNo) Yes
           Listlanguageand/ordialect Spani
                                         sh
        4.Thiscasewilltake7.00*daysforthepartiestotry.
        5.Plemsecheck appropriatecategory andtypeofoffenselistedbelow :
             (Checkonlyone)                           (Checkonlyone)
         I 0to5days              174                   Petty             Eq1
         11 6to10days            Ed                    Minor             ER
         I1I 11to20days          I--1                  Misdemeanor       EEI
         IV 21to60days           EEI                   Felony            Lz
         V 61daysandover         (7q
        6.HasthiscasepreviouslybeenfiledintlzisDistrictCourt? (YesorNo) NO
           lfyes:Judge                                 CaseNo.
           (Att
              achcopyofdispositiveorder)
           Hasacomplaintbeenfiledintllismatter? (YesorNo) No
           Ifyes:M agistrateCase No.
           Relatedm iscellaneousntzm bers:
           Defendantts)infederalcustodyasof
           Defendantts)instatecustodyasof
           Rule20 from theDistrictof
           lsthisapotentialdeathpenaltycase?(YesorNo) No
        7. Doesthiscase originatefrom am atterpendingin theCentralRegion oftheU.S.Attorney'sOfficepriorto
           August9,2013(M ag.JudgeAlicia0.Valle)?(YesorNo) No
        8. Doesthiscase originatefrom am atterpendingin theNorthern Region oftheU.S.Attorney'sOffice priorto
           August8,2014(M ag.JudgeShaniekM aynard?(YesorNo) No
        9, Doesthiscase originatefrom am atterpendingin theCentralRegionoftheU.S.Attorney'
                                                                                         sOfficepriorto
           October3,2019(M ag.JudgeJaredStrauss)?(YesorNo) No



                                                                   CHRIST PH R J.CLARK
                                                                   AssistantUnited States Attorney
                                                                   FLA BarNo.       588040
*penaltySheetts)attachd                                                                              REV 3/19/21
Case 1:21-cr-20329-MGC Document 3 Entered on FLSD Docket 06/04/2021 Page 12 of 12




                            U N ITED STA TES D ISTR ICT C O U R T
                            SO UTH ERN D ISTR ICT O F FL O RIDA

                                       PEN A LTY SHEET

   D efendant's N am e: TE RESA DE JESU S A VE LL AN EDA

   Case N o:

   Cotm t#:1

   Conspiracy to Com mitHealth CareFraud and W ireFraud

   Title 18.United StatesCodesSection 1349

   *M ax.Penalty:       Twenty (20)YearsImprisonment
   Counts#:2-4

   H ealth Care Fraud

   Title 18.United States CodesSection 1347

   *M ax.Penalty:       Ten(10)Yearslmpdsonmentastoeach count




   WR efersonly to possible term ofincarceration,does notinclude possible fines,restitution,
   specialassessm ents,parole term s,or forfeitures that m ay be applicable.
